DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Jan.11, 2021.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites:
“8. The system of claim 6, further comprising, one or more of pins located on the cavity or the retention cap.” Emphasis added. 

Claim 8 is rejected objected to because the phrase “one or more of pins” has grammatical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 recites:
“5. The system of claim 4, wherein the plurality of ribs and lands are formed on an inner wall of the enclosure, the plurality of retention ribs and lands having a distribution of length and thickness.” Emphasis added. 

Claim 5 is indefinite because the phrase “the plurality of retention ribs” lacks antecedent basis. It is unclear if the “retention ribs” are the same as “finger ribs”. 
For the purpose of examination, claim 5 is interpreted as: 
“5. The system of claim 4, wherein the plurality of ribs and lands are formed on an inner wall of the enclosure, the plurality of finger ribs and lands having a distribution of length and thickness.”

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–2 and 4–6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostler et al., US 2013/0092472 (“Ostler”). Claims 9 and 11 are rejected under 35 U.S.C. 103 as being obvious over Ostler. 
Regarding claim 1, Ostler teaches the limitation of the claim: 
“A system, comprising:
a hydrocarbon (HC) trap housed within a cavity formed in a wall of an air conduit of an engine air induction system (Ostler teaches an acoustic attenuator 20 housed within an attenuating chamber 28 formed in the wall of air supply conduit 21 — Ostler’s acoustic attenuator 20 is the hydrocarbon trap, attenuating chamber 28 is the “cavity” and air supply conduit 21 is the “air conduit of an engine air induction system.” Ostler Figs. 1 and 3, [0022], [0026]. Ostler’s acoustic attenuator 20 would function as a hydrocarbon trap because it is made 

    PNG
    media_image1.png
    618
    967
    media_image1.png
    Greyscale

Regarding claim 2, Ostler teaches the limitation of the claim: 
“The system of claim 1, wherein the air conduit is an outlet of an air cleaner box in the engine air induction system (Ostler’s air supply conduit 21 is an outlet of an air filter 8 in Ostler’s engine air induction system 1— air filter 8 is the “air cleaner box”, Ostler Fig. 1, [0022]).”
Claim 4 requires that the system of claim 1 further comprises an enclosure integrally formed around the cavity, the enclosure including a plurality of finger ribs and lands to support or retain the HC trap in a symmetrical or poke-yoke assembly. Ostler discloses an attenuator housing 30 integrally formed around attenuator chamber 28 with a number of fir tree connectors 39 and apertures 36a, 36b and 36e— attenuator housing 30 is the “enclosure”, fir tree connectors 39 is the “finger ribs” and the apertures 36a, 36b and 36e are the “land”. Ostler Fig. 4, [0039]. 

Oster teaches the limitations of claim 5: 
“The system of claim 4, wherein the plurality of ribs and lands are formed on an inner wall of the enclosure, the plurality of retention ribs and lands having a distribution of length and thickness1 (a number of fir tree connectors 39 and apertures 36a, 36b and 36e are formed on an inner wall of the attenuator housing 30, and the fir tree connectors 39 and apertures 36a, 36b, and 363 having a distribution of length and thickness, Oster Fig. 4, [0039]).”
Claim 6 requires that the system of claim 1, wherein the HC trap is covered by a retention cap including one or more rims, depressions, and corners, the HC trap parallel or perpendicular to a central axis of the air conduit. 
Ostler discloses a plastic cover 22 with a rim, corners and a depression. Ostler annotated Fig. 3, [0040]. Ostler’s conduit 21 has at least two central axes—one running through passage 29 and another running through pipe 25.  Ostler Fig. 2.  The portion of Ostler’s sound attenuator adjacent to each of the passage 29 and pipe 25 is parallel to each central axis.  

    PNG
    media_image2.png
    569
    624
    media_image2.png
    Greyscale

Claim 8 requires that the system of claim 6, further comprising, one or more of pins located on the cavity or the retention cap. Ostler’s fir tree connectors 39 is the “pins located on the cavity”. Ostler, Fig. 4, [0038]. 
Claim 9
Claim 11 requires that the system of claim 1, further comprising, two or more HC traps coupled to separate cavities integrally formed on the wall of the air conduit. While Ostler does not teach two or more HC traps coupled to separate cavities integrally formed on the wall of the air conduit, the examiner takes the position that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B).
Claim Rejections - 35 USC §§ 102 or 103
Claims 1–2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, US 2008/0028938  (“Li”). Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Li in view of Weckerle, US 2015/0219046 (“Weckerle”). Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Li in view of Huff, US 2009/0120046 (“Huff”). Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Li. 
Li teaches the limitations of Claim 1:
“A system (flow turning vane assembly 68, Li Fig. 3, [0026]), comprising:
a hydrocarbon (HC) trap housed within a cavity formed in a wall of an air conduit of an engine air induction system (hydrocarbon adsorbent vanes 80 housed within a vane assembly opening 62 formed in a wall of an air conduit 30 of an engine air induction system, Li Fig. 3, [0026] and Abstract).”

    PNG
    media_image3.png
    717
    670
    media_image3.png
    Greyscale

Claim 2 requires that the system of claim 1, wherein the air conduit is an outlet of an air cleaner box in the engine air induction system. Li discloses that the air conduit 60 is a clean air duct in the engine air induction system. Li Abstract. Li’s air conduit 60 is an outlet of an air cleaner box in the engine air induction system because Li’s air conduit 60 is a clean air duct. Li Abstract. 
Claim 3 requires that the HC trap protrudes outward from an outer surface of the wall of the air conduit, the HC trap being one of a pillow-case type or a flat sheet media type. 
While Li teaches that the hydrocarbon absorbent vane 80 protrudes outward from top 60 of the duct 30, Li Fig. 3, [0026], Li does not explicitly teach that the hydrocarbon absorbent vane 80 being one of a pillow-case type or a flat sheet media type. In the analogous art of HC traps, 
Claim 7 requires that the system of claim 1, wherein the HC trap includes a flat or curved base, and one or more lobes positioned on the base, the lobes containing a hydrocarbon adsorbent material. Li discloses a curved bottom portion 76 (i.e., base) with two hydrocarbon adsorption vanes 80 positioned on the curved bottom portion 76. Li Fig. 3, [0027].  Each hydrocarbon adsorbent vane 80 contains layers or a layer of laminate activated carbon liner to adsorb hydrocarbon. Li Fig. 3, [0029].  The area of the vane 80 that curves around the bottom portion 76 is a “lobe.”  
Claim 10 requires that the HC trap is inclined at an angle relative to a vertical or a horizontal axis of the air conduit. While Li does not disclose that the HC trap 80 is inclined at an angle relative to a vertical or horizontal axis of the air conduit 30, in the analogous art of HC traps, Huff discloses a hydrocarbon adsorber 500 being inclined at an angle relative to a vertical or horizontal axis of the air conduit 160. Huff Figs. 3 and 5, [0040]. Huff further discloses that this arrangement creates a purge channel that facilitates air flow through the hydrocarbon adsorber that is positioned outside of the main airflow, and the hydrocarbon is regenerating and does not have to be replaced over the lifetime of the vehicle as a result of hydrocarbon build up. 
Claim 11 requires that the system of claim 1, further comprising, two or more HC traps coupled to separate cavities integrally formed on the wall of the air conduit. While Li does not teach two or more HC traps coupled to separate cavities integrally formed on the wall of the air conduit, the examiner takes the position that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B).

Response to Arguments 
Election/Restriction
Applicant’s election with traverse of Group Ⅰ, claims 1–11 is acknowledged. Applicant Rem. dated Jan.11, 2021 (“Applicant Rem.”) 1. The traversal is on the grounds that inventions Ⅰ and Ⅱ encompass overlapping subject matter as both inventions are directed toward a hydrocarbon trap housed within an air conduit of an air induction system of an engine and therefore, there is no undue search burden. Id. at 1. Additionally, the applicant argues that the office has failed to describe separate utility for the subcombinations because both inventions Ⅰ and Ⅱ describe a hydrocarbon trap housed within an air conduit of an engine air induction system. Id. at 2–3.  
This is not found persuasive for the reasons stated below:
For applicant’s arguments of that both inventions Ⅰ and Ⅱ are directed toward an overlapping subject matter of a hydrocarbon trap housing within an air conduit of an air induction system of an engine, the examiner respectfully disagree. As explained in the restriction 
For applicant’s arguments of that the office has failed to describe separate utility for the subcombinations. The examiner respectfully disagrees on the ground that although both inventions Ⅰ and Ⅱ are used in an air conduit of an engine air induction system, one cannot ignore the fact that there are many different types of air intake systems ranging from simple and inexpensive to elaborate.  Take the manufacturing process of air conduit products of engine air induction systems for example, other than the injection molding process disclosed by the applicants (claim 15 and claim 17), there are many alternative processes such as urethane casting, 3D printing, thermoforming, CNC molding, etc. Different processes could result in systems with different features. The examiner is thus convinced that inventions Ⅰ and Ⅱ has separates utilities such as used in air intake systems that does not involve the process of injection molding (Restr. Req. 3) or air intake systems with different design limitations, for example, an air intake conduit system, wherein the frame does not have groove formed therein (Restr. Req. 3).  
The requirement is still deemed proper and is therefore made FINAL.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner interprets “the plurality of retention ribs and lands having a distribution of length and thickness” as that each rib and land has a length and thickness.